DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and under examination, of which claims 1, 11, and 17 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 complies with the provisions of 37 CFR 1.97. 
Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 11, line 8, insert “predefined” before “comfort”.
Claim 11, line 10, insert “predefined” before “comfort”.
Claim 11, line 11, insert “predefined” before “comfort”.
Claim 15, line 4, replace “modifying” with “modify”.
Appropriate correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 5, 6, 7, 9, 11, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, 11, 18, and 20 of U.S. Patent No. 10,591,878 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,591,878 B2 recite very similar structure and functionality pertaining to providing integrative comfort in a structure.

Present US Patent Application No. 16/802,218
U.S. Patent No. 10,591,878 B2
Claim 1
A method for providing integrative comfort in a structure, the method comprising: 

prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with a plurality of aspects of physical comfort;  

receiving, via the computing device, a single input from the user indicating the particular comfort preference; 

determining the particular comfort preference associated with the user based on the single input, the particular comfort preference including the plurality of aspects of physical comfort, wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, of one of the plurality of predefined comfort preferences; 

storing the particular comfort preference in a memory; 





controlling operation of a plurality of connected devices without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in a portion of the structure; and 

modifying a respective operation of the plurality of connected devices in the portion of the structure without user input.

Claim 1
A method for providing integrative comfort in a structure, the method comprising: 

prompting, via a mobile device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with the plurality of aspects of physical comfort; 

receiving, via the mobile device, a single input from the user indicating the particular comfort preference; 

determining the particular comfort preference associated with the user based on the single input, the particular comfort preference including a plurality of aspects of physical comfort, wherein the particular comfort preference is determined based on a selection, made with the single input using the mobile device, of one of the plurality of predefined comfort preferences; 

storing the particular comfort preference in a memory; and providing one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in a portion of the structure by 

controlling operation of a plurality of connected devices without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in the portion of the structure; and 

modifying a respective operation of the plurality of connected devices in the portion of the structure without user input responsive to a distance between the mobile device and the portion of the structure being less than a particular threshold. 
Claim 5
The method of claim 1, further comprising determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user.
Claim 3
The method of claim 1, wherein the method includes determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user. 

Claim 6
The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace.

Claim 4
The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace.  

Claim 7
The method of claim 1, further comprising determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide 
Claim 8
The method of claim 1, wherein the method includes determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure 

Claim 9
The method of claim 1, further comprising determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure.
Claim 9
The method of claim 1, wherein the method includes determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure.

Claim 11
A device for providing integrative comfort in a structure, the device comprising: 

a memory; and 

a processor configured to execute instructions stored in the memory to: 

prompt a user to select a particular predefined comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with the plurality of aspects of physical comfort; 

receive a single input from the user indicating the particular comfort preference;  

determine the particular comfort preference associated with the user based on the single input, the particular comfort preference including a plurality of aspects of physical comfort; 

store the particular predefined comfort preference in the memory responsive to receiving a selection, made with the single input, of the particular predefined comfort preference, wherein the particular predefined 









access the particular predefined comfort preference from the memory; 



control operation of a plurality of connected devices without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in a portion of the structure; and 


modifying a respective operation of the plurality of connected devices in the portion of the structure without user input.
Claim 11
A device for providing integrative comfort in a structure, the device comprising: 

a memory; and 

a processor configured to execute instructions stored in the memory to: 

prompt, via a mobile device, a user to select a particular predefined comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with the plurality of aspects of physical comfort; 

receive, via the mobile device, a single input from the user indicating the particular comfort preference; 
determine the particular comfort preference associated with the user based on the single input, the particular comfort preference including a plurality of aspects of physical comfort; 

store the particular predefined comfort preference in the memory responsive to receiving a selection, made with the single input using the device, of the particular predefined comfort preference, wherein the 

determine a particular area of the structure in which the device is located based on a wireless communication between the device and at least one location beacon within the structure; determine a context while the device is in the particular area; 

access the particular predefined comfort preference from the memory, the particular predefined comfort preference associated with a user of the device based on the context; 

control operation of a plurality of connected devices associated with the particular area without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in the portion of the structure; and 

change a respective state of the plurality of connected devices associated with the particular area from a first state to a second state without user input while the device is in the particular area to provide one or more of the different predefined settings associated with each of the plurality of aspects of physical comfort of the particular predefined comfort preference. 

Claim 17
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: 

prompt, via a computing device, a user to select a particular comfort preference from a list of comfort preferences, wherein each comfort preference of the list of comfort 

receive, via a single input made using the computing device, a selection of the particular comfort preference from the list of comfort preferences, wherein the particular comfort preference includes one or more particular settings of different predefined settings associated with the plurality of aspects of physical comfort in the structure, store the particular comfort preference in a memory; 




control operation of a plurality of connected devices in the structure without user input based on the one or more particular settings of the different predefined settings associated with the plurality of aspects of physical comfort; and  


cause the plurality of connected devices in the structure to enter a respective operation state to provide the one or more particular settings of the different predefined settings associated with the plurality of aspects of physical comfort.

Claim 18
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: 

prompt, via a mobile device, a user to select a particular comfort preference from a list of comfort preferences, wherein each comfort preference of the list of comfort preferences 

receive, via a single input made using the mobile device, a selection of the particular comfort preference from the list of comfort preferences, wherein the particular comfort preference includes one or more particular settings of different predefined settings associated with the temperature, the humidity level, the airflow level, and the lighting level in the structure; store the particular comfort preference in a memory; 
allow customization, via the mobile device, of the particular comfort preference; 

control operation of a plurality of connected devices in the structure without user input based on the one or more particular settings of the different predefined settings associated with the temperature, the humidity level, the airflow level, and the lighting level of the customized comfort preference; and 

cause the plurality of connected devices in the structure to enter a respective operation state to provide the one or more particular settings of the different predefined settings associated with the temperature, the humidity level, the airflow level, and the lighting level of the customized comfort preference responsive to an indication, made using the mobile device, to provide the customized comfort preference.

Claim 18
The non-transitory computer-readable medium of claim 17, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference 
Claim 20
The non-transitory computer-readable medium of claim 18, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,852,018 B1 to Floro (“Floro”).
Regarding independent claim 1, Floro teaches: 
A method for providing integrative comfort in a structure, the method comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a heating, ventilating, and/or air conditioning (HVAC) system, a heat pump, or some other type of system for affecting the thermal comfort and/or air quality inside of a building such as a home or commercial building.”)
prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with a plurality of aspects of physical comfort; Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor  Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) Floro: Column 7, lines 12-15 (“The amount of energy usage, comfort, and energy/cost savings provided by an OM when activated (in use) for an area, is dependent on the current set-point(s)...”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.  User comfort reads on “physical comfort”. The current set-points of the indoor temperature including humidity of the humidifiers, blower, air duct damper, and/or hot water, for each of the operating modes based on comfort including the operating mode selected based on reads on “the plurality of predefined comfort preferences each including different predefined settings associated with a plurality of aspects of physical comfort”.]
receiving, via the computing device, a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receiving, via the computing device, a single input from the user indicating the particular comfort preference”.]
determining the particular comfort preference associated with the user based on the single input, the particular comfort preference including the plurality of aspects of physical comfort, Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determining the particular comfort preference associated with the user based on the single input”.  The operating parameters in accordance with the mode selected reads on “the particular comfort preference including the plurality of aspects of physical comfort”.]
wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, Floro: Column 11, lines 34-35 [As described above.] of one of the plurality of predefined comfort preferences; Floro: Column 10, line 66, to Column 11, line 34 [As described above.] [The mode selected from other modes reads on “the plurality of predefined comfort preferences”.]
storing the particular comfort preference in a memory; Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “storing the particular comfort preference in the memory”.]
controlling operation of a plurality of connected devices without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in a portion of the structure; and Floro: Column 3, lines 49-56 (“Based on requests and/or determined needs for conditioned medium, the example area environmental regulator 118, for one or more monitored areas can issue HVAC command information (e.g., requests to apply or remove heating or cooling) to the environmental adjustment equipment 102 to perform indoor environmental condition control, for example, by regulating the temperature of one or more areas in the home or building.”) Floro: Column 8, lines 44-51 (“In some examples, the control system may control the environmental adjustment equipment using a ramping period at an end portion of the timed period. During the ramping period the control system may allow or cause the environmental adjustment equipment to transition from an area's current temperature (i.e., that is consistent with the category of the in-use energy mode prior selected for the area for the timed period) to a temperature consistent with the category of the energy mode selected for the area for the untimed period.”) [The controlling of the environmental equipment based on the mode selected reads on “controlling operation of a plurality of connected devices without user input”.  The ramping to the temperature consistent with the mode selected reads on “the one or more of the different predefined settings”.  The one or more areas of the home or building reads on “a portion of the structure”.]
modifying a respective operation of the plurality of connected devices in the portion of the structure without user input. Floro: Column 3, lines 39-42 (“The example Floro: Column 3, lines 49-56 [As described above.] [The environmental adjustment equipment 102 controlling the indoor environmental condition by regulating the temperature using the environmental input devices reads on “modifying a respective operation of the plurality of connected devices”.]
Regarding claim 2, Floro teaches all the claimed features of independent claim 1, from which claim 2 depends. Floro further teaches: The method of claim 1, wherein prompting the user to select the particular comfort preference comprises prompting, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein receiving the single input comprises receiving the single input via the phone, the tablet, or the wrist-worn device. Floro: Column 3, lines 23-28 (“The example user input section 106 may be incorporated in a control panel, at a fixed location in a building, and/or implemented via a handheld computing device (e.g., a phone, tablet, or laptop). The example user input section 106 includes sensing inputs 122 (e.g., switches, touch sensors, finger/body proximity detector, buttons, etc.) for receiving user input.”)
Regarding claim 5, Floro teaches all the claimed features of independent claim 1, from which claim 5 depends. Floro further teaches: The method of claim 1, further comprising determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user. Floro: Column 2, lines 38-41 (“The example controller 104 includes an input interface 112 configured to receive user input information such as desired operating parameters for the environmental adjustment equipment 102 from the user input section 106...”) Floro: Column 11, lines 34-35 (“This allows [The user input to adjust operating mode, which includes desired operating parameters, reads on “determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices”.] 
Regarding claim 6, Floro teaches all the claimed features of independent claim 1, from which claim 6 depends. Floro further teaches: The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace. Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, air cleaners, and others, and/or one or more intermediate components such as software modules or other types of control modules that operate heating or cooling devices.”)
Regarding independent claim 11, Floro teaches:
A device for providing integrative comfort in a structure, the device comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a heating, ventilating, and/or air conditioning (HVAC) system, a heat pump, or some other type of system for affecting the thermal comfort and/or air quality inside of a building such as a home or commercial building.”)
a memory; and Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system.”) 
a processor configured to execute instructions stored in the memory to: Floro: Column, lines (“The example controller 104 further includes processor logic 120. The example processor logic 120 may include a digital central processing unit (CPU) in communication with non-transient computer readable media.”)
prompt a user to select a particular predefined comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with the plurality of aspects of physical comfort; Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) Floro: Column 7, lines 12-15 (“The amount of energy usage, comfort, and energy/cost savings provided by an OM when activated (in use) for an area, is dependent on the current set-point(s)...”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular predefined comfort preference”. User comfort reads on “physical comfort”.  The current set-points of the indoor temperature including humidity of the humidifiers, blower, air duct damper, and/or hot water, for each of the operating modes based on comfort including the operating mode selected based on reads on “the plurality of predefined comfort preferences each including different predefined settings associated with a plurality of aspects of physical comfort”.]
receive a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receive a single input from the user indicating the particular comfort preference”.]
determine the particular comfort preference associated with the user based on the single input, the particular comfort preference including a plurality of aspects of physical comfort; Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, “confirm” or “done” switch (not shown) is actuated ..., the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determine the particular comfort preference associated with the user based on the single input”.  The operating parameters in accordance with the mode selected reads on “the particular comfort preference including the plurality of aspects of physical comfort”.]
store the particular predefined comfort preference in the memory responsive to receiving a selection, made with the single input, of the particular predefined comfort preference, Floro: Column 6, lines 7-13 (“The example control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period. Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch...”) Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular predefined comfort preference in the memory”.]
wherein the particular predefined comfort preference includes the plurality of aspects of physical comfort; Floro: Column 10, line 66, to Column 11, line 34 [As described above.] [The operating parameters in accordance with the mode selected reads on “the particular predefined comfort preference includes the plurality of aspects of physical comfort”.]
access the particular predefined comfort preference from the memory; Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system... After retrieving the predetermined (e.g., last used)  
control operation of a plurality of connected devices without user input based on the one or more of the different predefined settings associated with the plurality of aspects of physical comfort of the particular comfort preference in a portion of the structure; and Floro: Column 3, lines 49-56 (“Based on requests and/or determined needs for conditioned medium, the example area environmental regulator 118, for one or more monitored areas can issue HVAC command information (e.g., requests to apply or remove heating or cooling) to the environmental adjustment equipment 102 to perform indoor environmental condition control, for example, by regulating the temperature of one or more areas in the home or building.”) Floro: Column 8, lines 44-51 (“In some examples, the control system may control the environmental adjustment equipment using a ramping period at an end portion of the timed period. During the ramping period the control system may allow or cause the environmental adjustment equipment to transition from an area's current temperature (i.e., that is consistent with the category of the in-use energy mode prior selected for the area for the timed period) to a temperature consistent with the category of the energy mode selected for the area for the untimed period.”) [The controlling of the environmental equipment based on the mode selected reads on “control operation of a plurality of connected devices without user input”.  The ramping to the temperature consistent with the mode selected reads on “the one or more of the different predefined settings”.  The one or more areas of the home or building reads on “a portion of the structure”.]
modifying a respective operation of the plurality of connected devices in the portion of the structure without user input. Floro: Column 3, lines 39-42 (“The example environmental input devices 110 may be located at different monitored areas within a building to Floro: Column 3, lines 49-56 [As described above.] [The environmental adjustment equipment 102 controlling the indoor environmental condition by regulating the temperature using the environmental input devices reads on “modifying a respective operation of the plurality of connected devices”.]
Regarding claim 12, Floro teaches all the claimed features of independent claim 11, from which claim 12 depends. Floro further teaches: The device of claim 11, wherein the instructions to prompt the user to select the particular comfort preference comprise instructions to prompt, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein the instructions to receive the single input comprise instructions to receive the single input via the phone, the tablet, or the wrist-worn device. Floro: Column 3, lines 23-28 (“The example user input section 106 may be incorporated in a control panel, at a fixed location in a building, and/or implemented via a handheld computing device (e.g., a phone, tablet, or laptop). The example user input section 106 includes sensing inputs 122 (e.g., switches, touch sensors, finger/body proximity detector, buttons, etc.) for receiving user input.”)
Regarding independent claim 17, Floro teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: Floro: Column 5, lines 2-7 (“The CPU may be configured to execute programming instructions stored as a computer program in the non-transient computer readable media, and send and receive signals to/from the example thermostats 228, 230, 232, other control panels, the example controller 234, the HVAC equipment 202, and/or the dampers 216, 218, 220.”)
prompt, via a computing device, a user to select a particular comfort preference from a list of comfort preferences, wherein each comfort preference of the list of comfort preferences includes one or more other settings of different predefined settings associated with a plurality of aspects of physical comfort; Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 Floro: Column 7, lines 12-15 (“The amount of energy usage, comfort, and energy/cost savings provided by an OM when activated (in use) for an area, is dependent on the current set-point(s)...”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.  The environmental modes available for the user to select reads on “a list of comfort preferences”. User comfort reads on “physical comfort”. The current set-points of the indoor temperature including humidity of the humidifiers, blower, air duct damper, and/or hot water, for each of the operating modes based on comfort including the operating mode selected based on reads on “wherein each comfort preference ... includes one or more other settings of different predefined settings associated with a plurality of aspects of physical comfort”.]
receive, via a single input made using the computing device, a selection of the particular comfort preference from the list of comfort preferences, Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to [The control system receiving from the user the operating mode selected with a single switch reads on “receive, via a single input made using the computing device, a selection of the particular comfort preference”.]
wherein the particular comfort preference includes one or more particular settings of different predefined settings associated with the plurality of aspects of physical comfort in the structure, Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, “confirm” or “done” switch (not shown) is actuated ..., the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes.”) [The operating mode selected to control the environmental adjustment equipment reads on “the particular comfort preference”.  The operating parameters in accordance with the mode selected reads on “one or more particular settings of different predefined settings associated with the plurality of aspects of physical comfort”.]
store the particular comfort preference in a memory; Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular comfort preference in the memory”.]
control operation of a plurality of connected devices in the structure without user input based on the one or more particular settings of the different predefined settings associated with the plurality of aspects of physical comfort; and Floro: Column 3, lines 49-56 (“Based on requests and/or determined needs for conditioned medium, the example area environmental regulator 118, for one or more monitored areas can issue HVAC command information (e.g., requests to apply or remove heating or cooling) to the environmental adjustment equipment 102 to perform indoor environmental condition control, for example, by regulating the temperature of one or more areas in the home or building.”) Floro: Column 8, lines 44-51 (“In some examples, the control system may control the environmental adjustment equipment using a ramping period at an end portion of the timed period. During the ramping period the control system may allow or cause the environmental adjustment equipment to transition from an area's current temperature (i.e., that is consistent with the category of the in-use energy mode prior selected for the area for the timed period) to a temperature consistent with the category of the energy mode selected for the area for the untimed period.”) [The controlling of the environmental equipment based on the mode selected reads on “control operation of a plurality of connected devices without user input”.  The ramping to the temperature consistent with the mode selected reads on “the one or more particular settings of the different predefined settings”.  The one or more areas of the home or building reads on “a portion of the structure”.]
cause the plurality of connected devices in the structure to enter a respective operation state to provide the one or more particular settings of the different predefined settings associated with the plurality of aspects of physical comfort. Floro: Column 3, lines 39-42 (“The example environmental input devices 110 may be located at different monitored areas within a building to which the environmental adjustment equipment 102 may provide conditioned medium (e.g., heating and/or cooling).”) Floro: Column 3, lines 49-56 [As described above.] [The environmental adjustment equipment 102 controlling the indoor environmental condition to regulate the temperature using the environmental input devices reads on “cause the plurality of connected devices in the structure to enter a respective operation state”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floro in view of Desmet et al. (US Patent Publication No. 2016/0018119 A1) (“Desmet”).
Regarding claim 3, Floro teaches all the claimed features of independent claim 1, from which claim 3 depends. Floro further teaches: The method of claim 1, wherein each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level in the structure. Floro: Column 5, line 54, to Column 6, line 4 [As described above.] [The high, low, and middle set-point temperatures of each of the modes read on “each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level.”]
Floro does not appear to expressly disclose that the one or more other settings of different predefined settings are associated with a temperature and “a humidity level in the structure …”.  However, Desmet describes system for providing thermal comfort for a person within a space comprising a plurality of interconnected zones, such as a single room in a residence, commercial establishment, or industrial location. Desmet teaches:
wherein each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure. Desmet: Paragraph [0069] (“…a thermal comfort control system (100) may allow for an occupant to choose between multiple comfort control settings. The comfort control settings may include, among other settings: “Occupied Heating” mode (458), “Unoccupied Heating” mode (456), “Occupied Cooling” mode (454), and “Unoccupied Cooling” mode (452).”) [Each of the modes read on “each comfort preference of the plurality of predefined comfort preferences”.] Desmet: Paragraph [0070] (“High-elevation sensor(s) (140) and low-elevation sensor(s) (130) will sense the temperature at various locations throughout a room... High-elevation sensor(s) (140) and low-elevation sensor(s) (130) may also sense relative humidity, air speed, light levels, or other conditions, which may exist.”) Desmet: Paragraph [0071] (“The processor may also include control logic for executing certain control procedures in temperature, air speed, relative humidity, etc.) communicated from sensors (130, 140, 150, 180, 190) and the setting …manually chosen by the occupant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Desmet before them, for one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Desmet enables a user to obtain desired effect of acceptable levels of occupant thermal comfort and adjustment in a manner that minimizes power consumption for any given condition. (Desmet paragraph [0005])
Regarding claim 4, Floro teaches all the claimed features of independent claim 1 and claim 3 from which claim 4 depends.  Floro does not appear to disclose expressly, “each comfort preference of the plurality of predefined comfort preferences further includes an airflow level or a lighting level in the structure.”  However, Desmet describes system for providing thermal comfort for a person within a space comprising a plurality of interconnected zones, such as a single room in a residence, commercial establishment, or industrial location. Desmet teaches:
The method of claim 3, wherein each comfort preference of the plurality of predefined comfort preferences further includes an airflow level or a lighting level in the structure. Desmet: Paragraph [0069] (“…a thermal comfort control system (100) may allow for an occupant to choose between multiple comfort control settings. The comfort control settings may include, among other settings: “Occupied Heating” mode (458), “Unoccupied Heating” mode [Each of the modes read on “each comfort preference of the plurality of predefined comfort preferences”.] Desmet: Paragraph [0070] (“High-elevation sensor(s) (140) and low-elevation sensor(s) (130) will sense the temperature at various locations throughout a room... High-elevation sensor(s) (140) and low-elevation sensor(s) (130) may also sense relative humidity, air speed, light levels, or other conditions, which may exist.”) Desmet: Paragraph [0071] (“The processor may also include control logic for executing certain control procedures in order to effectuate an appropriate control response based upon the information (temperature, air speed, relative humidity, etc.) communicated from sensors (130, 140, 150, 180, 190) and the setting …manually chosen by the occupant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Desmet before them, for one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Desmet enables a user to obtain desired effect of acceptable levels of occupant thermal comfort and adjustment in a manner that minimizes power consumption for any given condition. (Desmet paragraph [0005])
Regarding claim 13, Floro teaches all the claimed features of independent claim 11, from which claim 13 depends. Floro further teaches: The device of claim 11, wherein each predefined comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level in the structure. Floro: Column 5, line 54, to Column 6, line 4 [As described above.] [The high, low, and middle set-point temperatures of each of the modes read on “each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level.”]
Floro does not appear to expressly disclose that the one or more other settings of different predefined settings are associated with a temperature and “a humidity level in the structure …”.  However, Desmet describes system for providing thermal comfort for a person within a space comprising a plurality of interconnected zones, such as a single room in a residence, commercial establishment, or industrial location. Desmet teaches:
wherein each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure. Desmet: Paragraph [0069] (“…a thermal comfort control system (100) may allow for an occupant to choose between multiple comfort control settings. The comfort control settings may include, among other settings: “Occupied Heating” mode (458), “Unoccupied Heating” mode (456), “Occupied Cooling” mode (454), and “Unoccupied Cooling” mode (452).”) [Each of the modes read on “each comfort preference of the plurality of predefined comfort preferences”.] Desmet: Paragraph [0070] (“High-elevation sensor(s) (140) and low-elevation sensor(s) (130) will sense the temperature at various locations throughout a room... High-elevation sensor(s) (140) and low-elevation sensor(s) (130) may also sense relative humidity, air speed, light levels, or other conditions, which may exist.”) Desmet: Paragraph [0071] (“The processor may also include control logic for executing certain control procedures in order to effectuate an appropriate control response based upon the information (temperature, air speed, relative humidity, etc.) communicated from sensors (130, 140, 150, 180, 190) and the setting …manually chosen by the occupant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Desmet before them, for one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Desmet enables a user to obtain desired effect of acceptable levels of occupant thermal comfort and adjustment in a manner that minimizes power consumption for any given condition. (Desmet paragraph [0005])
Regarding claim 14, Floro teaches all the claimed features of independent claim 11 and claim 13, from which claim 14 depends.  Floro does not appear to disclose expressly, “each comfort preference of the plurality of predefined comfort preferences further includes an airflow level or a lighting level in the structure.”  However, Desmet describes system for providing thermal comfort for a person within a space comprising a plurality of interconnected zones, such as a single room in a residence, commercial establishment, or industrial location. Desmet teaches:
The device of claim 13, wherein each comfort preference of the plurality of predefined comfort preferences further includes an airflow level or a lighting level in the structure. Desmet: Paragraph [0069] (“…a thermal comfort control system (100) may allow for an occupant to choose between multiple comfort control settings. The comfort control settings may include, among other settings: “Occupied Heating” mode (458), “Unoccupied Heating” [Each of the modes read on “each comfort preference of the plurality of predefined comfort preferences”.] Desmet: Paragraph [0070] (“High-elevation sensor(s) (140) and low-elevation sensor(s) (130) will sense the temperature at various locations throughout a room... High-elevation sensor(s) (140) and low-elevation sensor(s) (130) may also sense relative humidity, air speed, light levels, or other conditions, which may exist.”) Desmet: Paragraph [0071] (“The processor may also include control logic for executing certain control procedures in order to effectuate an appropriate control response based upon the information (temperature, air speed, relative humidity, etc.) communicated from sensors (130, 140, 150, 180, 190) and the setting …manually chosen by the occupant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Desmet before them, for one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Desmet enables a user to obtain desired effect of acceptable levels of occupant thermal comfort and adjustment in a manner that minimizes power consumption for any given condition. (Desmet paragraph [0005])
Regarding claim 19, Floro teaches all the claimed features of independent claim 17, from which claim 19 depends. Floro further teaches: The non-transitory computer-readable medium of claim 17, wherein each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level in the structure. Floro: Column 5, line 54, to Column 6, line 4 [As described above.] [The high, low, and middle set-point temperatures of each of the modes read on “each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature ... level.”]
Floro does not appear to expressly disclose that the one or more other settings of different predefined settings are associated with a temperature and “a humidity level in the structure …”.  However, Desmet describes system for providing thermal comfort for a person within a space comprising a plurality of interconnected zones, such as a single room in a residence, commercial establishment, or industrial location. Desmet teaches:
wherein each comfort preference of the plurality of predefined comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure. Desmet: Paragraph [0069] (“…a thermal comfort control system (100) may allow for an occupant to choose between multiple comfort control settings. The comfort control settings may include, among other settings: “Occupied Heating” mode (458), “Unoccupied Heating” mode (456), “Occupied Cooling” mode (454), and “Unoccupied Cooling” mode (452).”) [Each of the modes read on “each comfort preference of the plurality of predefined comfort preferences”.] Desmet: Paragraph [0070] (“High-elevation sensor(s) (140) and low-elevation sensor(s) (130) will sense the temperature at various locations throughout a room... High-elevation sensor(s) (140) and low-elevation sensor(s) (130) may also sense relative humidity, air speed, light levels, or other conditions, which may exist.”) Desmet: Paragraph [0071] (“The processor may also include control logic for executing certain control procedures in order to effectuate an appropriate control response based upon the information (temperature, air speed, relative humidity, etc.) communicated from sensors (130, 140, 150, 180, 190) and the setting …manually chosen by the occupant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Desmet before them, for one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Desmet enables a user to obtain desired effect of acceptable levels of occupant thermal comfort and adjustment in a manner that minimizes power consumption for any given condition. (Desmet paragraph [0005])
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and further in view of Berman et al. (US Patent Publication No. 2016/0258209 A1) (“Berman”).
Regarding claim 7, Floro teaches all the claimed features of independent claim 1, from which claim 7 depends.  Floro fails to teach explicitly, “determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The method of claim 1, further comprising determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can help offset depression and lost efficiency especially during winter conditions for people in northern-most climates.
Regarding claim 8, Floro and Berman teach all the claimed features of independent claim 1 and claim 7, from which claim 8 depends. The method of claim 7, wherein determining the uncontrolled condition outside of the structure comprises determining an intensity of sunlight, and wherein modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight. Berman: Paragraph [0091] (“Thus, in response, ASCN 100 may utilize one or more solar penetration algorithms in order to provide a notification to move a window covering incrementally downward to at least partially block the incoming reflected solar ray. In another example, in the case of reflectance from a body of water such as a pond, the resulting apparent position of the sun has a negative altitude (e.g., the reflected light appears to originate from a sun shining up from below the horizon). In response, ASCN 100 may provide a notification to move a window covering to a fully closed position to at least partially block the incoming reflected ray. However, ASCN 100 may take any desired action and/or may move a window covering to any suitable location and/or into any appropriate configuration responsive to reflectance information, and ASCN 100 is not limited to the examples given.”) [The window covering to a fully closed position based on the amount of reflected solar ray reads on “modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight”.]
The motivation to combine Floro and Berman as submitted in claim 7 is incorporated herein.
Regarding claim 15, Floro teaches all the claimed features of independent claim 11, from which claim 15 depends.  Floro fails to teach explicitly, “determine an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The device of claim 11, wherein the instructions include instructions executable to: determine an uncontrolled condition outside of the structure bearing on the particular comfort preference; and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
Berman Paragraph [0044] These strategies may change seasonally, and can help offset depression and lost efficiency especially during winter conditions for people in northern-most climates. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and further in view of Bruhn et al. (US Patent Publication No. 2017/0191695 A1) (“Bruhn”).
Regarding claim 9, Floro teaches all the claimed features of independent claim 1, from which claim 9 depends.  Floro fails to teach explicitly, “determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The method of claim 1, further comprising determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure. Bruhn: Paragraph [0176] (“… the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room ... The rules with the home automation system may also be tailored to the set of users on a room-by-room basis, or even on the basis of a portion of a room to a portion of a room. For example, if two sensors are [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the “uncontrolled condition”.  The home automation system modifies the respective operation of the lights based on the priority or ranking of the two users and modifies the operation of the lights based on the ranking (second user with highest ranking will have the lights on).]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Bruhn before them, to determine an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn
Regarding claim 18, Floro teaches all the claimed features of independent claim 1, from which claim 9 depends.  Floro fails to teach explicitly, “instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The non-transitory computer-readable medium of claim 17, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure. Bruhn: Paragraph [0176] (“For example, if a sensor in room 4 (gym) detects that a first user has entered the room, and the first user likes the lights to be turned "off" when that user is working out, then the home automation system may turn (or leave) the lights off when that user enters the gym. If a second user enters the gym, and the second user's settings indicate that the second user likes the lights on while working out, then the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room…In the above example, the home automation system may automatically lower a barricade (e.g. a moving wall or door) to separate the two users in the gym so as to block light from the second user's lights from reaching the first user's lights to allow both users to enjoy their chosen settings.  After one of the users leaves the gym, the settings in the gym may be adjusted to tailor the gym to the environment and settings that the user remaining in the gym would want.”) [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the condition inside the structure.  The home automation system automatically lowers a barricade (enter a different operation state) to continue to provide the comfort preference (lights off) for the first user.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Bruhn before them, to include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and further in view of Hoke et al. (US Patent Publication No. 2012/0312520 A1) (“Hoke”).
Regarding claim 10, Floro teaches all the claimed features of independent claim 1, from which claim 10 depends. Floro further teaches: The method of claim 1, wherein prompting the user to select the particular comfort preference comprises presenting the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The a lower set-point temperature when the conditioned medium is cooling).”) 
Floro does not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke
Regarding claim 16, Floro teaches all the claimed features of independent claim 11, from which claim 16 depends. Floro further teaches: The device of claim 11, wherein the instructions to prompt the user to select the particular comfort preference comprise instructions to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro does not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
Hoke)
Regarding claim 20, Floro teaches all the claimed features of independent claim 17, from which claim 20 depends. Floro further teaches: The non-transitory computer-readable medium of claim 17, wherein the instructions to prompting the user to select the particular comfort preference include instructions to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro does not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/017278 A1 to Klein et al. is directed to electing a fan speed priority setting to facilitate dehumidification of a space while maintaining a comfortable temperature in the building across a range of cooling loads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117